Case 1:17-cv-04275-RPK-RML Document 274-31 Filed 07/01/20 Page 1 of 2 PageID #: 8048

                                Allstate Ins. Co., et al. v. Avetisyan, et al.
        Exhibit 28 - Unpaid No-fault Claims Submitted to Plaintiffs by AVA Custom Supply, Inc.

                                                                                    Billing
                  Claimant                                               Date of                 Amount
 Claim Number                               Retailer                                Code
                   Initials                                              Service                 Pending
                                                                                     Used
000395362718-02     P.L.             AVA Custom Supply Inc             3/24/2016    L0632     $1,150.00
000399685162-02     C.E.             AVA Custom Supply Inc             3/22/2016    L0632     $1,150.00
000403357098-01     E.W.             AVA Custom Supply Inc             4/19/2016    99993      $638.00
000403357098-01     E.W.             AVA Custom Supply Inc             4/19/2016    L0632     $2,300.00
000403635030-01     R.V.             AVA Custom Supply Inc             4/21/2016    L0632     $2,300.00
000403635030-01     R.V.             AVA Custom Supply Inc             4/26/2016    99993      $319.00
000403635030-02     M.C.             AVA Custom Supply Inc             4/14/2016    L1844     $2,215.40
000403635030-02     M.C.             AVA Custom Supply Inc             4/29/2016    L0632     $1,150.00
000403635030-02     M.C.             AVA Custom Supply Inc              7/8/2016    E0849      $371.70
000403635030-02     M.C.             AVA Custom Supply Inc              7/8/2016    E1300      $495.00
000409116084-02     C.A.             AVA Custom Supply Inc              6/7/2016    L0632     $1,150.00
000409116084-02     C.A.             AVA Custom Supply Inc              6/7/2016    L3670      $251.34
000423223775-02     J.L.             AVA Custom Supply Inc             8/25/2016    E0190      $22.04
000423223775-02     J.L.             AVA Custom Supply Inc             8/25/2016    E0272      $155.52
000423223775-02     J.L.             AVA Custom Supply Inc             8/25/2016    E2602      $107.95
000423223775-02     J.L.             AVA Custom Supply Inc             8/25/2016    L0627      $322.98
000423223775-02     J.L.             AVA Custom Supply Inc             8/25/2016    L1820      $110.00
000423223775-02     J.L.             AVA Custom Supply Inc             12/12/2016   E0849      $371.70
000423223775-02     J.L.             AVA Custom Supply Inc             12/12/2016   E1300      $495.00
000423223775-02     J.L.             AVA Custom Supply Inc             1/19/2017    L3915      $407.17
000433164233-01     P.P.             AVA Custom Supply Inc             11/3/2016    A4649       $55.29
000433164233-01     P.P.             AVA Custom Supply Inc             11/3/2016    E0190      $22.04
000433164233-01     P.P.             AVA Custom Supply Inc             11/3/2016    E0272      $155.52
000433164233-01     P.P.             AVA Custom Supply Inc             11/3/2016    E2602      $107.95
000433164233-01     P.P.             AVA Custom Supply Inc             11/3/2016    L0627      $322.98
000433164233-01     P.P.             AVA Custom Supply Inc             11/3/2016    L1820      $110.00
000433164233-01     P.P.             AVA Custom Supply Inc             11/29/2016   L0632     $1,150.00
000433164233-01     P.P.             AVA Custom Supply Inc             11/29/2016   L3670      $251.34
000433164233-01     P.P.             AVA Custom Supply Inc             12/16/2016   E0849      $371.70
000433164233-06     M.L.             AVA Custom Supply Inc             11/2/2016    E0190      $22.04
000433164233-06     M.L.             AVA Custom Supply Inc             11/2/2016    E2602      $107.95
000433164233-06     M.L.             AVA Custom Supply Inc             11/2/2016    L0627      $322.98
000433164233-06     M.L.             AVA Custom Supply Inc             11/2/2016    L1820      $110.00
000433164233-06     M.L.             AVA Custom Supply Inc             11/2/2016    L3675      $141.14
000433164233-06     M.L.             AVA Custom Supply Inc             11/28/2016   L0632     $1,150.00
000433164233-06     M.L.             AVA Custom Supply Inc             11/28/2016   L3670      $251.34
000433164233-06     M.L.             AVA Custom Supply Inc             12/16/2016   E0849      $371.70
000435415450-01     K.M.             AVA Custom Supply Inc             1/23/2017    L1844     $1,107.70
000435415450-01     K.M.             AVA Custom Supply Inc              2/8/2017    E0849      $371.70
000435415450-01     K.M.             AVA Custom Supply Inc              2/2/2017    E0855      $502.63
000435415450-01     K.M.             AVA Custom Supply Inc              2/8/2017    L0632     $1,150.00
000435415450-04     J.H.             AVA Custom Supply Inc              2/6/2017    E0849      $371.70


                                                1 of 2                                           Exhibit 28
Case 1:17-cv-04275-RPK-RML Document 274-31 Filed 07/01/20 Page 2 of 2 PageID #: 8049

                                Allstate Ins. Co., et al. v. Avetisyan, et al.
        Exhibit 28 - Unpaid No-fault Claims Submitted to Plaintiffs by AVA Custom Supply, Inc.

                                                                                    Billing
                  Claimant                                               Date of                 Amount
 Claim Number                               Retailer                                Code
                   Initials                                              Service                 Pending
                                                                                     Used
000435415450-04     J.H.             AVA Custom Supply Inc             2/22/2017    E0849      $371.70
000438048076-02     J.T.             AVA Custom Supply Inc             12/14/2016   A4649       $55.29
000438048076-02     J.T.             AVA Custom Supply Inc             12/14/2016   E0190      $22.04
000438048076-02     J.T.             AVA Custom Supply Inc             12/14/2016   E0272      $155.52
000438048076-02     J.T.             AVA Custom Supply Inc             12/14/2016   E1399      $164.00
000438048076-02     J.T.             AVA Custom Supply Inc             12/14/2016   E2602      $107.95
000438048076-02     J.T.             AVA Custom Supply Inc             12/14/2016   L0627      $322.98
000438048076-02     J.T.             AVA Custom Supply Inc             1/20/2017    A9900      $186.00
000438048076-02     J.T.             AVA Custom Supply Inc             1/20/2017    E0205      $156.00
000438048076-02     J.T.             AVA Custom Supply Inc             1/20/2017    E0731      $318.34
000438048076-02     J.T.             AVA Custom Supply Inc              2/2/2017    L0632     $1,150.00
000438048076-02     J.T.             AVA Custom Supply Inc              2/2/2017    L3670      $251.34
000438784134-03     S.B.             AVA Custom Supply Inc             12/1/2016    E0190      $22.04
000438784134-03     S.B.             AVA Custom Supply Inc             12/1/2016    E0272      $155.52
000438784134-03     S.B.             AVA Custom Supply Inc             12/1/2016    E1399      $164.00
000438784134-03     S.B.             AVA Custom Supply Inc             12/1/2016    E2602      $107.95
000438784134-03     S.B.             AVA Custom Supply Inc             12/1/2016    L0627      $322.98
000438784134-03     S.B.             AVA Custom Supply Inc             12/1/2016    L1820      $110.00
000438784134-03     S.B.             AVA Custom Supply Inc             1/10/2017    E0849      $743.40
000438784134-03     S.B.             AVA Custom Supply Inc             1/10/2017    E0855      $502.63
000438784134-03     S.B.             AVA Custom Supply Inc             1/10/2017    E1300      $495.00
000438784134-03     S.B.             AVA Custom Supply Inc             1/19/2017    L0632     $1,150.00
000438784134-03     S.B.             AVA Custom Supply Inc             1/19/2017    L1844     $1,107.70




                                                2 of 2                                           Exhibit 28
